[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: APPEAL FROM DECISION OF FAMILY SUPPORTMAGISTRATE
The Family Support Magistrate did not have subject matter jurisdiction. The magistrates do not have power to hear cases where alimony is the sole support order between the parties. This court's approval of the magistrate's decision under General Statutes § 46b-231(m) is vacated. The rulings of the magistrate are vacated.
GEORGE N. THIM, JUDGE CT Page 6456